DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/4/2022, is acknowledged. Claims 1-20 are amended.  No new matter is present.  Claims 1-20 are currently pending, claim 20 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anjiki et al. (US 2017/0218488)(previously cited) in view of Kiyoshi et al. (US 3411957)(previously cited) and Brown et al. (US 2018/0216685).


Claim 1
Anjiki
C
2.2-3.2
2.7-4.3
Si
1.7-2.3
2.0-3.5
Mn
0.2-0.6
0.3-0.8
Cu
0.2-0.6
0.3-1.0
Cr
0.1-0.4
0.05-0.90
Ni
0.4-0.8
-
Mo
0.15-0.45
0.05-1.0
Co
0.2-1.0
-
Mg
0.02-0.06
0.02-0.10
Fe
contained
Balance with impurities


Thus, Anjiki teaches a nodular iron alloy with compositional ranges overlapping each of the instantly claimed ranges, with the exception of Ni and Co.
Kiyoshi teaches a spheroidal graphite (i.e. nodular) cast iron alloy with compositional ranges of C, Si, Mn, Cr, and Mo substantially overlapping the instant claim and those of Anjiki, wherein the alloy further comprises up to 5 wt% of Ni and/or Co are added in order to improve the quality of the cast alloy in particular, improve the hot workability, heat treatability, and mechanical properties of the alloy. (col. 3, ln. 48-51; col. 4, ln. 51-63).
Thus, Kiyoshi and Anjiki are drawn to substantially similar iron alloys with nodular/spheroidal graphite.  It would have been obvious to one of ordinary skill in the art to modify the nodular cast iron of Anjiki to add up to 5 wt% of Ni and Co, as taught by Kiyoshi, in order to improve the quality of the cast alloy for example, to improve the hot workability, heat treatability, and/or mechanical properties of the alloy.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.

Brown teaches a connecting rod component for connecting to a piston in an internal combustion engine of a vehicle, wherein the component may be formed by casting, may comprise nodular steel or cast iron, and comprises weight reduction apertures. (para. 2-13, 18-19, 43).
Thus, Anjiki and Brown are both drawn to forming cast iron alloy components useful for internal combustion engines for vehicles.  One of ordinary skill in the art would recognize that such components are useful in a variety of vehicles comprising internal combustion engines, in particular, automobiles.  It would have been obvious to one of ordinary skill to use a nodular cast iron alloy known to be useful for forming engine components, as taught by Anjiki in view of Kiyoshi, to form an automotive component comprising a connecting rod having weight reduction apertures (i.e. integrated lightening holes), as taught by Brown, in order to form a high strength and lower weight component.  In other words, it would have been obvious to one of ordinary skill in the art to use an alloy known to be used for engine components to form a related automotive engine component, with a predictable result of success.
With respect to Claim 2, Anjiki teaches an iron content overlapping the instantly claimed range. (para. 18, 33-52).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges of Anjiki in view of Kiyoshi.  MPEP § 2144.05.
With respect to Claim 3, Anjiki teaches a content of sulfur of 0.05 wt% or less and phosphorus content of 0.1 wt% or less. (para. 49-50). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges of Anjiki in view of Kiyoshi.  MPEP § 2144.05.
With respect to Claims 5 and 7, Anjiki in view of Kiyoshi and Brown teach a nodular iron alloy automotive component comprising graphite nodules (see, e.g., abstract) but is silent as to the Young’s 
With respect to Claim 6, Anjiki teaches a tensile strength of 700 MPa or more (para. 64) including examples with tensile strengths ranging between 785 and 895 MPa, falling within the claimed range. (Table 3).  It would have been obvious to one of ordinary skill in the art to select a cast iron alloy component with an ultimate tensile strength from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi and Brown.  MPEP 2144.05.
With respect to Claim 7, Anjiki teaches a cast iron with a pearlite content of 60-100% (para. 26-27) including examples with pearlite content greater than 90%, falling within the claimed range. (Table 3).  It would have been obvious to one of ordinary skill in the art to select a cast iron alloy component with a pearlite content from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi and Brown.  MPEP 2144.05.
With respect to Claim 8, Anjiki teaches a cast iron with a graphite spheroidizing ratio (nodularity) of 80% or more (para. 21) including examples with nodularity greater than 85%, falling within the claimed range. (Table 2; para. 108).  It would have been obvious to one of ordinary skill in the art to select a cast iron alloy component with a nodularity from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi and Brown.  MPEP 2144.05. 
With respect to Claim 10, Anjiki teaches a cast iron with a graphite spheroidizing ratio (nodularity) of 80% or more (para. 21) including examples with nodularity greater than 85% (Table 2; para. 108), but is silent as to the density of graphite nodules in the nodular cast iron alloy.  However, as 
With respect to Claims 11, Anjiki in view of Kiyoshi and Brown teach a cast automotive component, such as a nodular iron alloy connecting rod having integrated lightening holes (see rejection of Claim 1 above) and therefore, teach wherein the cast automotive component is a cast propulsion system component.
With respect to Claim 12, Anjiki in view of Kiyoshi and Brown teach a cast automotive component comprising a cast propulsion system component. (see rejection of Claim 11).  In particular, Brown teaches a connecting rod for connecting a piston and a crankshaft. (see, e.g., para. 19).  Additionally, Anjiki teaches additional conventional internal combustion components including a crankshaft. (see Fig. 3).  It would have been obvious to one of ordinary skill in the art to use the iron alloy of Anjiki in view of Kiyoshi and Brown, taught to be suitable for internal combustion engine propulsion system components including pistons (Anjiki) and connecting rods (Brown), to form conventional engine components such as a crankshaft, with a predictable result of success.  It would have been further obvious to one of ordinary skill in the art to provide integrated lightening holes, such as those taught by Brown (see para. 13, 18-19, 43) in order to reduce the weight of the component while maintaining desired mechanical properties such as stiffness.
With respect to Claim 13, compositional ranges including zero are interpreted as optional elements.  Therefore, Anjiki in view of Kiyoshi and Brown teach a nodular iron alloy cast automotive component, wherein the component comprises integrated lightening holes, the component comprising compositional ranges overlapping each of the required ranges. (see rejection of Claim 1 above).  It would 
With respect to Claims 14-16, Anjiki teaches a nodular cast iron alloy comprising graphite nodules with an ultimate tensile strength, pearlite content, and nodularity overlapping the instantly claimed ranges (see rejections of Claims 6-8, incorporated here by reference), but is silent as to the Young’s modulus, and diameter and density of graphite nodules in the nodular cast iron alloy.  However, as Anjiki in view of Kiyoshi and Brown teach a nodular graphite iron alloy cast automotive component with a composition substantially overlapping the claimed ranges and further teach an alloy with a structure and properties substantially similar to those of the instant alloy, it would be expected to result in the same properties including Young’s modulus and graphite nodule diameter.  MPEP 2112.01.
With respect to Claims 18, Anjiki in view of Kiyoshi and Brown teach a cast automotive component, such as a nodular iron alloy connecting rod having integrated lightening holes (see rejection of Claims 1, 13 above) and therefore, teach wherein the cast automotive component is a cast propulsion system component.
With respect to Claim 19, Anjiki in view of Kiyoshi and Brown teach a cast automotive component comprising a cast propulsion system component. (see rejection of Claim 18).  In particular, Brown teaches a connecting rod for connecting a piston and a crankshaft. (see, e.g., para. 19).  Additionally, Anjiki teaches additional conventional internal combustion components including a crankshaft. (see Fig. 3).  It would have been obvious to one of ordinary skill in the art to use the iron alloy of Anjiki in view of Kiyoshi and Brown, taught to be suitable for internal combustion engine propulsion system components including pistons (Anjiki) and connecting rods (Brown), to form conventional engine components such as a crankshaft, with a predictable result of success.  It would have been further obvious to one of ordinary skill in the art to provide integrated lightening holes, such .

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anjiki et al. (US 2017/0218488) in view of Kiyoshi et al. (US 3411957) and Brown et al. (US 2018/0216685), as applied to Claims 3 and 16, respectively, further in view of Dekker (US 2014/0093416)(previously cited).
With respect to Claims 4 and 16, Anjiki is silent as to the addition of a rare earth.
Dekker teaches a nodular iron alloy comprising up to 0.01 wt% total of cerium (a rare earth element), which is taught to improve the castability and/or formation of nodular graphite and further teaches that the content of cerium should be limited to avoid negative influences resulting from excessive content of the element. (para. 21).
It would have been obvious to one of ordinary skill in the art to modify the iron alloy of Anjiki in view of Kiyoshi and Brown, to add up to 0.1 wt% of Ce, as taught by Dekker, in order to improve the castability of the alloy and/or enhance the formation of nodular graphite.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Moreover, it would have been obvious to one of ordinary skill in the art to minimize the included content of cerium to obtain desired utilities while avoiding unwanted effects from excessive Ce content.
Response to Arguments
Applicant’s arguments, filed 2/4/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, prior art Anjiki fails to teach a nodular iron alloy cast component comprising integrated lightening holes.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anjiki in view of Kiyoshi and Brown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735